Moyer, C.J.,
dissenting. Despite my agreement with several important assertions of the majority, I respectfully dissent. I agree that the provisions of R.C. Chapter 4117 are to be construed liberally to “promot[e] orderly and constructive relationships between all public employers and their employees.” R.C. 4117.22. I agree also that a National Labor Relations Board (“NLRB”) declination of jurisdiction over persons working pursuant to a contract between a public employer and a private employer is not the determinative event for a public employee. Finally, I agree with the majority that the “right of control” test is appropriate to determine the status of public employee under R.C. 4117.01(C).
It is the application of that test, however, that generates my strong disagreement with the majority. The NLRB announced its adoption of the right of control test in Natl. Transp. Serv., Inc. Local Union 728 (1979), 240 N.L.R.B. 565. This test analyzes “whether the nonexempt employer retains sufficient control over its employees’ terms and conditions of employment so as to be capable of effective bargaining with the employees’ representative.” Id. In Baystate Bus Corp. (1979), 240 N.L.R.B. 862, the NLRB applied the right of control test and concluded that the employees of a private Massachusetts corporation engaged in the operation and management of a municipal transit system were private employees. In reaching this conclusion, the NLRB noted that “Baystate is responsible for the day-to-day operation of the transit system and has sole responsibility for hiring all of its employees; it unilaterally sets the wages, fringe benefits, hours, and working conditions for its employees. The Company also retains the authority to discipline its employees without any interference from [the political subdivision].” Id. NLRB noted also that the political subdivision did not participate in the negotiation of the present collective bargaining agreement. Id. NLRB concluded that “Baystate retains sufficient control over the working conditions of its employees to enable it to engage in *216meaningful bargaining over conditions of employment with Petitioner.” Id. at 863.
The facts of the case at bar closely resemble those of Bay state. The majority describes the responsibilities of Transit Management of Hamilton, Inc. (“TMH”) as “managing day-to-day personnel matters and assigning bus drivers to routes.” The majority paints TMH’s responsibilities with far too broad a brush. The State Employment Relations Board (“SERB”) hearing officer found that TMH’s duties include hiring, firing, laying off, supervising, and disciplining employees, establishing and implementing work rules, safety and training programs, negotiating wages, benefits, and terms and conditions of employment, paying health insurance premiums, assigning drivers and managing payroll. In other words, TMH is solely responsible for all aspects of the transit system’s daily operations, without the need for advice or approval from the city.
The majority cites to several functions the city retains. These include the city’s provision of funding for the system, ownership of the buses, designation of bus routes and establishment of fares. Also, the city approves the selection of TMH’s general manager. The majority’s concentration on these elements is misplaced. The clear teaching of the NLRB cases is that the proper area of focus is on those issues that arise most prominently in collective bargaining negotiations. Those issues are not the overall source of funding of the transit system, the ownership of the buses, the bus routes and fares, or the identity of the employer’s general manager. Rather, they are such things as wages, benefits, disciplinary procedures, and training. Federal courts have recognized these items as “the bread and butter issues of collective bargaining.” R.W. Harmon & Sons, Inc. v. N.L.R.B. (C.A.10, 1981), 664 F.2d 248, 251; Jefferson Cty. Community Ctr. v. N.L.R.B. (C.A.10, 1984), 732 F.2d 122. A case that the majority itself cites in a footnote, Res-Care, Inc. (1986), 280 N.L.R.B. 670, recognizes this same conclusion, stating that the party responsible for setting wages and fringe benefits is solely able to participate in meaningful bargaining. In the case at bar, that party is TMH, not the city.
The majority’s reliance on Gillum v. Indus. Comm. (1943), 141 Ohio St. 373, 25 O.O. 531, 48 N.E.2d 234, is also misplaced. Gillum is a case decided under superseded workers’ compensation law to decide the existence of an independent contractor relationship. The policy considerations behind classifications in workers’ compensation law do not mirror those appropriate to determine proper parties for collective bargaining. Gillum involved a rule to determine ultimate responsibility for a worker’s death; the instant case involves a rule of organization and efficiency for collective bargaining. Gillum is therefore entitled to little or no weight.
*217Finally, as the SERB hearing officer recognized, the union has contractually recognized that TMH is the employer of its members. The prior labor agreement entered into between TMH and the union specifically designates the union as the exclusive representative of the employees of the company. I agree with the hearing officer that the equitable principle of estoppel militates against the union’s argument that its members are now employees of the city.
The court of appeals was correct in stating that R.C. Chapter 4117 should be interpreted so as to avoid conflicts with NLRB’s interpretation of federal law. It is clear to me that if NLRB were asked to assert jurisdiction and it followed the reasoning of its past decisions, it would conclude that the union members are not public employees.
The majority’s decision ignores or misapplies clear existing law, and places SERB on a collision course with NLRB. For these reasons, I respectfully dissent.
Wright, J., concurs in the foregoing dissenting opinion.